Citation Nr: 1012077	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-38 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a cervical spine injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to July 1981.  

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a January 2005 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied reopening the claims of entitlement to 
service connection for residuals of back and cervical spine 
injuries.  

In March 2008, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript is of record.  

In April 2008 and September 2008, the Board remanded the 
claims for additional development and adjudicative action.  
The case has been returned to the Board for further appellate 
review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board observes that the record reflects a procedural 
deficiency.  As noted, in September 2008 the Board remanded 
this case in order for the RO to conduct more procedural and 
substantive development.  In particular, the Board requested 
that the RO "obtain private treatment records and any 
available statement from Dr. Stuart A. Leder.  If such 
efforts prove unsuccessful, documentation to that effect 
should be added to the claims file."  

In November 2008, the AMC sent a letter to the Veteran 
indicating that the AMC will develop her appeal rather than 
the RO.  The letter requested the Veteran to complete the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information for Dr. Stuart A. Leder, so that private 
treatment records may be obtained from his facility.  
However, the AMC listed the Veteran's address as "[redacted]
[redacted], [redacted]."  The notice letter was 
returned by the United States Postal Service with the label 
"Return to Sender - Insufficient Address - Unable to 
Forward."  As such, the Veteran did not complete the VA Form 
21-4142 and private treatment records from Dr. Stuart A. 
Leder were not obtained.  The Board notes that in a December 
2009 Supplemental Statement of the Case (SSOC) and a December 
2009 letter submitted by the Veteran's husband, "[redacted] 
[redacted], [redacted]addr" was used as the 
forward and return address.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the presumption of regularity that 
attends the administrative functions of the Government is 
applicable and that, ordinarily, it would be presumed that 
the Veteran was provided with the November 2008 letter unless 
rebutted by clear evidence to the contrary.  See Baldwin v. 
West, 13 Vet. App. 1, 6, (1999); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).  The Court has declared that VA's use 
of an incorrect address constitutes the clear evidence needed 
to rebut the presumption that it properly notified the 
veteran.  See Fluker v. Brown, 5. Vet. App. 296, 298 (1993); 
Piano v. Brown, 5 Vet. App. 25, 26-27 (1993).  As the 
November 2008 letter was returned to the AMC because the 
listed address was deemed insufficient by the United States 
Postal Service, the Board finds that the presumption of 
regularity has been rebutted and the Veteran was not provided 
with the notice to complete the VA Form 21-4142 so that 
treatment records could be obtained from Dr. Stuart A. Leder.  

It is noted that remand instructions of the Board are neither 
optional nor discretionary.  Indeed, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, because the AMC did not properly 
provide notice to the Veteran to complete the Authorization 
and Consent to Release Information form for records from Dr. 
Stuart A. Leder in accordance with the Board's September 2008 
remand instructions, additional development is required in 
order to achieve compliance with that remand.

To ensure that VA has met its duty to assist the Veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
again REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the Veteran, and her 
representative, if necessary, to 
ascertain her correct address.

2.  Attempt to obtain the Veteran's 
clinical or hospital records from the Dr. 
Stuart A. Leder.  All records/responses 
received should be associated with the 
claims file.  All efforts to obtain the 
records should be fully documented, and 
the medical provider must provide a 
negative response if records are not 
available.  

3.  After accomplishing any other 
development deemed appropriate, 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
the Veteran and her representative should 
be provided with a supplemental statement 
of the case (SSOC) and afforded the 
appropriate opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



